Case 2:93-cr-00162-RAJ Document 838 Filed 10/22/19 Page 1 of 17 PageID# 795



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF VIRGINIA
                                NORFOLK DIVISION
                                                  §
UNITED STATES OF AMERICA                          §
                                                  §
                                                       CASE NO. 2:93-CR-00162-001
v.                                                §
                                                  §
                                                       The Hon. Raymond A. Jackson
WAINSWORTH MARCELLUS HALL                         §
                                                  §


                  MEMORANDUM IN SUPPORT OF MOTION FOR A
       REDUCED SENTENCE PURSUANT TO THE FIRST STEP ACT OF 2018


      WAINSWORTH MARCELLUS HALL is serving a mandatory minimum, statutory life

sentence. There is no parole in the federal system, so Mr. Hall is currently set to die in prison

for a drug offense. Mr. Hall has been incarcerated since December 9, 1993, when he was only

29 years old, and has credit for over 350 months imprisonment. For nearly 26 years he has woken

up daily facing the grim reality of dying in prison. He is currently 55 years old and eager to

reunite with his family. The First Step Act restores fairness to federal sentencing related to crack

cocaine offenses and gives individuals like Mr. Hall another chance at a meaningful life.

       Our nation’s crack laws have changed significantly during Mr. Hall’s nearly 26 years of

incarceration. “[W]ith the passage of the First Step Act of 2018, . . . [t]his Court now has the

authority to reduce this man’s sentence to remove the unfair and unjust life sentence that was

required to be imposed.” United States v. Powell, 360 F.Supp.3d 134, 138 (N.D.N.Y., Mar. 14,

2019). A sentence of time served is “sufficient but not greater than necessary” to achieve the

purposes of sentencing set forth in 18 U.S.C. § 3553(a)(2). As further explained below, Mr. Hall,

through undersigned counsel, respectfully moves that his life sentence be reduced to time served

pursuant to Section 404 of the First Step Act of 2018.


                                                 1
    Case 2:93-cr-00162-RAJ Document 838 Filed 10/22/19 Page 2 of 17 PageID# 796



                                                I. Procedural History

           On December 8, 1993, Mr. Hall was charged in an indictment out of the Eastern District

    of Virginia with violating various federal drug and money laundering laws. See Exhibit 1,

    Indictment. On June 27, 1994 he was found guilty by a jury of the following counts of the

    indictment: conspiracy to possess with intent to distribute and to distribute in excess of five (5)

    kilograms or more of cocaine, fifty (50) grams or more of cocaine base, and a quantity marijuana

    – all in violation of 21 U.S.C. § 841(a)(1) (count 1); conspiracy to launder money in violation

    of 18 U.S.C. § 1956(a)(1)(B)(i) (count 2); and engaging in a continuing criminal enterprise

    (CCE) in violation of 21 U.S.C. § 848 (count 3). On September 15, 1994, Mr. Hall was sentenced

    to life imprisonment on the continuing criminal enterprise count and to a concurrent 240 months

    for money laundering. The Court vacated the conspiracy conviction pursuant to Fourth Circuit

    precedent. 1

           Mr. Hall faced the following mandatory minimum and maximum penalties: (1) Count 2,

    the conspiracy to launder money in violation of 18 U.S.C. § 1956(a)(1)(B)(i), required a

    maximum of 20 years imprisonment and (2) Count 3, the CCE in violation of 21 U.S.C. § 848,

    required a minimum of 20 years and a maximum of life imprisonment.

           Per the Presentence Report (“PSR”), the total amount of drugs in which Mr. Hall was

    held accountable for equaled approximately 255 kilograms of crack cocaine. Addendum to PSR

    at ¶ 22. The sentencing court adopted the quantity found in the PSR at sentencing. See Exhibit

    2, Sentencing Transcript, 73 lines 5-12. At the time of Mr. Hall’s sentencing, his total offense

    level was calculated at 48 based on the following: (1) a base offense level of 42 based on drug



1
 See Hall v. United States, 30 F.Supp.2d 883 (E.D. Va. 1998); see also Exhibit 2, Sentencing Transcript, 87 lines 1-
3.


                                                         2
    Case 2:93-cr-00162-RAJ Document 838 Filed 10/22/19 Page 3 of 17 PageID# 797



    quantity, (2) a two-point enhancement due to the judge’s finding that Mr. Hall possessed a

    dangerous weapon during the conspiracy; and (3) a four-point enhancement for leadership role

    in offense. See Exhibit 2, Sentencing Transcript, 79 lines 17-18. Mr. Hall’s total offense level

    of 48 under the Guidelines with a criminal history category of VI resulted in a guideline sentence

    of life. 2 The Fourth Circuit Court of Appeals affirmed Mr. Hall’s conviction and sentence on

    August 19, 1996. United States v. Wainsworth Marcellus Hall, 93 F.3d 126 (4th Cir. 1996).

                                                       II. Argument

    A.        Mr. Hall is eligible for a reduced sentence under Section 404 of First Step Act

              On December 21, 2018, the First Step Act of 2018 was enacted into law. See 124 Stat.

    2372. Section 404 of the First Step Act made the Fair Sentencing Act of 2010 (“2010 FSA”)

    retroactive to defendants who were convicted of violating a statute, the statutory penalties for

    which were modified by the 2010 FSA. The 2010 FSA was enacted because Congress

    recognized that the 1986 Anti-Drug Abuse Act’s penalty scheme for crack cocaine offenses was

    far too harsh and had a disparate impact on African American defendants like Mr. Hall. See

    Kimbrough v. United States, 552 U.S. 85, 97-99 (2007); Dorsey v. United States, 567 U.S. 260,

    268-69 (2012).

             Specifically, Section 2 of the 2010 FSA changed the penalty structure for crack offenses,

    as follows:

         •   Section 841(b)(1)(C) now provides for a sentencing range of up to 20 years if the




2
  Mr. Hall was considered a career offender which also carries a criminal category of VI. In addition, it is important
to note that on November 1, 1994, the Sentencing Commission adopted Amendment 505 to the Guidelines, which
modified the base offense levels in controlled substance cases. Amendment 505 deleted base offense levels 42 and
40 and replaced them both with 38; leaving 38 as the maximum level.6 Thus, only a few months after sentencing,
Mr. Hall’s total offense level would have been reduced to 44. However, a total offense level of 44 with a criminal
history category of VI still carried a mandatory guideline life sentence so no judicial remedy was available for Mr.
Hall pursuant to Amendment 505 at the time.

                                                          3
    Case 2:93-cr-00162-RAJ Document 838 Filed 10/22/19 Page 4 of 17 PageID# 798



            offense involved less than 28 grams or an unspecified amount of crack cocaine;

       •    Section 841(b)(1)(B)(iii) now provides for a sentencing range of 5 to 40 years if the

            offense involved “28 grams or more” but less than 280 grams of crack cocaine; and,

       •    Section 841(b)(1)(A)(iii) now provides for a sentencing range of 10 years to life if

            the offense involved “280 grams or more” of crack cocaine.

21 U.S.C. § 841(b) (2018). Section 404(b) of the First Step Act of 2018 provides that the court

“may,” upon motion of the defendant, “impose a reduced sentence.” First Step Act of 2018, §

404(b) (Dec. 21, 2018). 3

            The 2010 FSA went into effect immediately (August 3, 2010), and, partly to more

    thoroughly put an end to the “disproportionate status quo,” the Supreme Court held that the new

    penalty structure would apply to any defendant sentenced on or after August 3, 2010, including

    those who committed the offense prior to that date. Dorsey, 567 U.S. at 278. Still, this remedy

    to the disproportionate status quo fell far short since it left intact many unjust sentences that

    were imposed under the pre-2010 FSA penalty structure from 1986 to August 3, 2010 or June

    21, 2012 when Dorsey was decided. 4 The First Step Act of 2018 has now created a freestanding

    remedy to retroactively reduce sentences of this type.

            Section 404 of the First Step Act establishes its remedy in two steps, and it clearly applies

    to Mr. Hall at each step.

            First, the First Step Act defines what offenses are covered by its remedy:

            Definition of Covered Offense: In this section, the term “covered offense” means
            a violation of a Federal criminal statute, the statutory penalties for which were
            modified by section 2 or 3 of the Fair Sentencing Act of 2010 (Public Law 111-
            220; 124 Stat. 2372), that was committed before August 3, 2010.

3
    Available at https://www.congress.gov/bill/115th-congress/senate-bill/756/text?r=115&s=3.

4
    Not all defendants sentenced under the pre-FSA penalties filed a § 2255 or other motion for relief after Dorsey.

                                                            4
Case 2:93-cr-00162-RAJ Document 838 Filed 10/22/19 Page 5 of 17 PageID# 799




      First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194, § 404(a) (2018).

      The impact of section 2 of the 2010 FSA was not limited to 21 U.S.C. § 841 (and the import

and export provisions in 21 U.S.C. § 960, which were similarly amended) though. Statutes whose

penalty provisions incorporate by reference the cocaine base quantities contained within § 841

likewise were modified by the 2010 FSA. The statutory penalties for the Continuing Criminal

Enterprise statute are tied to and incorporate by reference the statutory provisions that were

“modified by section 2 or 3 of the Fair Sentencing Act.” Accordingly, § 848 is a “Federal criminal

statute” in which the “statutory penalties . . . were modified by section 2” of the Fair Sentencing

Act, and it thus constitutes a “covered offense” for purposes of the First Step Act.

       Second, the First Step Act provides the circumstances under which a district court may

impose a reduced sentence for defendants who were previously sentenced for a “covered

offense”:

       Defendants Previously Sentenced: A court that imposed a sentence for a covered
       offense may, on motion of the defendant . . . , impose a reduced sentence as if
       Sections 2 and 3 of the Fair Sentencing Act of 2010 (Public Law 111-220; 124
       Stat. 2372) were in effect at the time the covered offense was committed.

First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194, § 404(b) (2018). This provision

plainly applies to Mr. Hall because this Court previously “imposed a sentence” on him “for a

covered offense,” and he is moving for imposition of a reduced sentence. Thus, this Court may

now “impose a reduced sentence” on Mr. Hall as if the 2010 FSA were in effect.

       Third, the First Step Act provides two narrow limitations on this resentencing power.

       No court shall entertain a motion made under this section to reduce a sentence [1]
       if the sentence was previously imposed or previously reduced in accordance with
       the amendments made by sections 2 and 3 of the Fair Sentencing Act of 2010
       (Public Law 111–220; 124 Stat. 2372) or [2] if a previous motion made under this
       section to reduce the sentence was, after the date of enactment of this Act, denied
       after a complete review of the motion on the merits.

                                                5
 Case 2:93-cr-00162-RAJ Document 838 Filed 10/22/19 Page 6 of 17 PageID# 800




 First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194, § 404(b) (2018). Neither of

 these limitations apply to Mr. Hall.

 B.     Mr. Hall’s reduced sentence under Section 404 of First Step Act should be based on
        statutory amounts alleged in the indictment

       As this honorable Court recently agreed in United States v. Wright, when the jury is not

 asked to make a specific finding as to the amount of drugs the defendant should have been

 attributed, the drug quantity attributable to the defendant must be based on the statutory amounts

 alleged in the indictment, not the offense conduct as noted in the presentence report. See United

 States v. Wright, No. 4:95-CR-00039 RAJ (E.D.V.A. Mar. 6, 2019); see also Alleyne v. United

 States, 570 U.S. 99, 103 (2013); Apprendi v. New Jersey, 530 U.S. 466 (2000). Several other

 district courts facing the same question under the First Step Act of 2018 have reached the same

 conclusion. United States v. Latten, No. 1:02-cr-l 1,2019 WL 2550327, at *2-*3 (W.D. Va. June

 20, 2019); United States v. Booker, No. 07-cr-843, 2019 WL 2544247, at *2 (N.D. 111. June 20,

 2019); United States v. Stone, No. l:96-cr-403,2019 WL 2475750, at *2-*3 (N.D. Ohio June

 13,2019); Rose, 2019 WL 2314479, at *4-*5; United States v. Smith, No. 7:04-cr-72, 2019 WL

 2092581, at *3 (W.D. Va. May 13, 2019); United States v. Powell, 360 F. Supp. 3d 134,139

 (N.D.N.Y. 2019); United States v. Davis, No. 07-cr- 245s, 2019 WL 1054554, at *2-*3

 (W.D.N.Y. Mar. 6, 2019).

       At the time of Mr. Hall’s trial, the government was not required to prove to the jury that

Mr. Hall distributed and/or possessed with intent to distribute specific quantities of drugs.

Consequently, at most, the jury found that Mr. Hall distributed and/or possessed with intent to

distribute 50 grams of cocaine base and 5 kilograms of cocaine. Today, this quantity results in an




                                                6
    Case 2:93-cr-00162-RAJ Document 838 Filed 10/22/19 Page 7 of 17 PageID# 801



advisory guideline range of 360 months to life for Count 3. 5

         This range is calculated as follows:

Count 2:

Per §2D1.5 of the United States Sentencing Guidelines, the guideline range is calculated based

on the greater of the following:

Base offense level = 30 (marijuana equivalency for 50 grams of cocaine base and 5 kilograms
of cocaine = 1,179 kilograms of marijuana)
Leadership role + 4
Possession of firearm + 2
Total Offense Level = 36

-and-

Base Offense Level = 38 (the greater applies – see USSG § 2D1.5(a))
Possession of firearm + 2 (USSG § 3C1.1)
Total Offense Level = 40
Criminal History Category = VI

Guideline Range = 360 months to life

         Regardless of the guideline range, the Court is not limited to a guideline sentence under

the First Step Act. Sentencing is a highly individualized process. Unlike when Mr. Hall was

sentenced in 1994, the sentencing guidelines are now advisory. United States v. Booker, 543 U.S.

220 (2005). The guidelines are just one factor, among several factors, that sentencing courts are

required to consider in imposing a sentence that is “sufficient but not greater than necessary” to

achieve the purposes of sentencing set forth in 18 U.S.C. § 3553(a)(2).

         At this point, Mr. Hall has been in prison nearly half his life—he entered at 29 and has

been in prison for nearly 26 years. He has not previously moved for a reduced sentence pursuant

to the First Step Act of 2018, and has not previously had his sentence reduced as if the Fair


5
  The money laundering charge for Count 2 of the indictment is not impacted by the First Step Act. Mr. Hall
received a sentence of 240 months for Count 2 to run concurrent with the life sentence for Count 3. Mr. Hall has
served nearly 26 years actual time in prison and his sentence for Count 2 of the indictment has been satisfied.

                                                         7
 Case 2:93-cr-00162-RAJ Document 838 Filed 10/22/19 Page 8 of 17 PageID# 802



Sentencing Act of 2010 applied in his case. And not only is Mr. Hall eligible for relief, but he is

deserving of it. He has demonstrated a strong commitment to rehabilitation while in the Bureau of

Prisons.

           III. The 3553(a) Factors Favor a Reduced Sentence of 350 Months Imprisonment

           Where a statute places no restriction on the factors a court may consider in imposing a

 reduced sentence, the court may consider all relevant § 3553(a) factors. See, e.g., Pepper v.

 United States, 131 S. Ct. 1229, 1243, 1249 (2011) (post-sentencing developments, whether

 favorable or unfavorable to the defendant, bear directly on the court’s duty to impose a reduced

 sentence that is sufficient, but not greater than necessary to serve the purposes of sentencing).

 In Pepper, the Court found that there is no congressional policy to prohibit courts’ consideration

 of post sentencing developments in any context, including at resentencing after reversal on

 appeal, or “resentencings that occur for [other] reasons,” “e.g., when a sentence is set aside on

 collateral review.” Id. at 1246.

           Mr. Hall entered prison as a 29 year old young man. He is now 55 years old. He has

 spent the last 25 years – nearly half of his entire life – behind bars. Mr. Hall has made tremendous

 strides at rehabilitation during this time despite facing the reality of never being released due to

 a life without parole sentence. Even with knowing that he is set to spend the rest of his life in

 prison, Mr. Hall has worked extremely hard to better himself and his fellow inmates since the

 beginning of his incarceration. See Exhibit 3, Letter from Wainsworth Marcellus Hall.

           In addition, Mr. Hall has impressed BOP staff with his exceptional rehabilitation,

 specifically staff at USP Victorville where he is currently housed. Attached hereto as Exhibit 4

 is a letter from Dr. L. DePierre, Staff Psychologist, and Exhibit 5, a letter from Dr. S. Peprah,

 Deputy Chief Psychologist, detailing his character and service as a Suicide Watch Companion.



                                                  8
    Case 2:93-cr-00162-RAJ Document 838 Filed 10/22/19 Page 9 of 17 PageID# 803



    It is of note that serving as a Suicide Watch Companion requires a rigorous procecs with inmate

    history, background, and character. Finally, it is imperative to also note that Staff Psychologists

    rarely write letters of such unqualified support as Dr. DePierre has for Mr. Hall.

           A.     Helping staff protect inmates at personal risk.

           Mr. Hall has helped Bureau of Prisons staff to protect and educate other inmates while

    incarcerated. Notably, Mr. Hall has served as a mentor in the Bureau of Prison’s highly regarded

    Life Skills program and serves as a Senior Suicide Watch Companion.

           Mr. Hall has been certified as a mentor in the highly regarded Skills Program since

    2015. 6 See Exhibit 4, Letter from BOP Staff Psychologist, Dr. L. Pierre. The Skills Program is

    a residential treatment program designed to improve the institutional adjustment of male inmates

    with intellectual disabilities and social deficiencies. The program uses an integrative model

    which includes a modified therapeutic community, cognitive-behavioral therapies, and skills

    training. The Skills Program is one of a kind and is only offered at two facilities in the entire

    federal prison system: (1) FCI Coleman Medium (where Mr. Hall was previously housed) and

    (2) FCI Danbury Low. For several years while at FCI Coleman Medium, Mr. Hall lived with

    these intellectually challenged inmates and helped teach them basic life skills. He was trained

    weekly in cognitive-behavioral therapies by the resident psychologist.

           To further evidence his commitment to living a meaningful life and making a difference

    in the lives of others, Mr. Hall has actively participated in the Suicide Watch Program since

    2015. Suicide Watch is a program designed to prevent inmate suicides. Companions are selected

    through a rigorous process and must meet specific requirements. Disciplinary records, conduct,

    and individual character are reviewed before people are selected to be a Companion. See Exhibit


6
 See Directory of Bureau of Prisons’ National Programs (May 22, 2015) available at
https://www.bop.gov/inmates/custody_and_care/docs/BOPNationalProgramCatalog.pdf

                                                     9
Case 2:93-cr-00162-RAJ Document 838 Filed 10/22/19 Page 10 of 17 PageID# 804



4, Letter from BOP Staff Psychologist, Dr. L. Pierre. In addition, Companions must work four-

hour shifts checking on inmates who are on suicide watch at least every 15 minutes. See id.; see

also Exhibit 5, Letter from Deputy Chief Psychologist, Dr. S. Peprah. Moreover, Mr. Hall has

been promoted to Senior Companion, having completed 71 hours of related training and he is

also a Mental Health Companion, completing 18 hours of related training. In his role as a Senior

Companion, Mr. Hall’s expanded responsibilities include recruiting, selecting and training new

Suicide Watch Companions. See Exhibit 4, Letter from BOP Staff Psychologist, Dr. L. Pierre.

Mr. Hall’s performance has been so exemplary, Staff Psychologist, Dr. L. DePierre wrote the

following in his support letter:

       “[Mr. Hall] has helped individuals through some of their most trying times. Being a
Companion is a position of trust; they supervise and comfort some of our most vulnerable clients
… Mr. Hall has allowed himself to be vulnerable, often letting himself be used as an example,
and making visual changes over the course of the group … and uses his experience to guide and
challenge young members of the group on their thinking errors … I know that when Mr. Hall is
ultimately returned to the community, he will do so having being prepared in every way
available to be a good neighbor.”

       Id.

       Mentors in the Skills Program or Suicide Watch Companion program have no extra

incentive to participate – other than a personal desire to help others. This speaks volumes of Mr.

Hall’s resilient character and his unwavering dedication to living a meaningful life. In addition,

Mr. Hall has not received any disciplinary infractions in nearly eight years. Most of his

infractions are for nonviolent, minor offenses such as phone abuse, refusing to obey an order,

and possession of an unauthorized item (excess stamps). Mr. Hall received an infraction for

testing positive for marijuana. However, note that this occurred over 10 years ago and he has

received no 100-series offenses since that time over a decade ago. Mr. Hall’s remaining

infractions are all from over 20 years ago. Based on prison records, he received an infraction for



                                               10
Case 2:93-cr-00162-RAJ Document 838 Filed 10/22/19 Page 11 of 17 PageID# 805



 encouraging rioting in 1995. However, it is extremely important to note that this charge occurred

 over 24 years at the very beginning of Mr. Hall’s incarceration. He admits his institutional

 adjustment in 1995 was not ideal as he came to terms that he was set to spend the rest of his

 natural life in prison on a drug case. Other than this one incident over two decades ago, Mr. Hall

 has absolutely no history of violence during his current term of imprisonment. See Exhibit 6,

 BOP Records and Certificates.

        B.     Assisting others through mentorship.

       Mr. Hall provides mentorship even behind prison walls to youth at the SISTAHS group

at Marie Curie High School. Through no formal recognition, Mr. Hall helps mentor at-risk youth

by sharing his story and personal experiences in hopes of stopping destructive behavior and

breaking the cycle of criminality. In her letter of support, group member, Ms. Iris M. Rivera

describes Mr. Hall as being the “driving force in encouraging our youth about the choices they

make … teaching them examples of his life how important family and education can help shape

their lives in a meaningful way.” See Exhibit 7, Letter from SISTAHS, Iris M. Rivera. Mr. Hall

has impressed Ms. Rivera so much that she has even helped secure employment for him with the

Save Our Streets organization, to help teach youth “how important it is to be the change you wish

to see in the world.” See id. Furthermore, Mr. Hall has also received a second job offer from the

CEO of Sugar Hill Records, Leland Robinson, who attests to the growth Mr. Hall has experienced

while incarcerated. See Exhibit 8, Job Offer Letter from CEO of Sugar Hill Records, Leland

Robinson.

        C.     Work

        Mr. Hall has worked consistently and performed many jobs while incarcerated.

 Currently, Mr. Hall works with UNICOR as an Automotive Mechanic. In his most recent work



                                                11
Case 2:93-cr-00162-RAJ Document 838 Filed 10/22/19 Page 12 of 17 PageID# 806



performance evaluation from October 2019, Mr. Hall scored a 20/25 for his work performance

with his supervisor noting Mr. Hall “works well with others, he completes all tasks that are given

to him with little or no supervision … [and] is an asset to the UNICOR factory.” See Exhibit 9,

Work Performance Evaluation. In addition, Mr. Hall is expected to be punctual, dependable,

organized, efficient, responsible, respectful, hardworking and excellent at following instructions

in his additional service roles as Senior Suicide Watch Companion and Mental Health

Companion. See Exhibit 4, Letter from BOP Staff Psychologist, Dr. L. Pierre; Exhibit 5, Letter

from Deputy Chief Psychologist, Dr. S. Peprah.

       Mr. Hall has also several completed vocational courses, including a 360-hour culinary

arts course that equipped him with certification to be able to manage restaurants. See Exhibit 6,

BOP Records and Certificates. He has also received certifications in Office Automation,

Electrician, and HVAC. Id. Overall, Mr. Hall has tremendous work ethic and has gained valuable

skills while working during his incarceration that position him for gainful employment upon

release.

       D.     Education

       Despite knowing he may spend the rest of his life in prison, Mr. Hall has worked

admirably to develop into an exemplary and skilled citizen on a continuous path of self-

improvement since the beginning of incarceration. Mr. Hall is presently a mature and highly

intelligent individual – a stark contrast to the person over 25 years ago who became involved in

a drug conspiracy. Mr. Hall has completed over 2,900 hours of education courses and received

over 80 certificates, including dozens of courses to substantially enhance his education and

personal development in areas such as, but not limited to, drug addition, computer information

systems, parenting, keyboarding, anger management, health and wellness, finance, and re-entry.



                                               12
Case 2:93-cr-00162-RAJ Document 838 Filed 10/22/19 Page 13 of 17 PageID# 807



 See Exhibit 6, BOP Records and Certificates.

        However, Mr. Hall’s most notable achievement started right at the beginning of his

 incarceration. When Mr. Hall learned he would spend the rest of his life behind bars on

 September 15, 1994, he asked Judge Jackson to do one thing: “Send me somewhere where I

 could further my education so if something do work out for me in the future, at least I could go

 back home to my family and do the right thing.” See Exhibit 2, Sentencing Transcript, 82 lines

 8-14. Mr. Hall could not read or write when he was arrested and sentenced to a fundamental

 death sentence in the instant case. Dedicated to bettering himself, he sought out those that could

 help him, and within a short amount of time went from illiterate to getting his GED. In speaking

 with Dr. Pierre, Mr. Hall says, “That was the best part of my whole sentence, because it shaped

 the rest of my time.” See Exhibit 4, Letter from BOP Staff Psychologist, Dr. L. Pierre.

 Remarkably, Mr. Hall made a promise to Judge Jackson over 25 years ago and acted upon it,

 completely transforming his life.

        Mr. Hall lives a life to benefit others, but his service can help our larger society if he is

 released. He wants to be a positive example for youth who, like him, make poor decisions during

 their younger years. He is a living example that mistakes when young do not define any person.

 He proves that people can change for the better. He will show the world that he can serve more

 than 25 years (a quarter of a century) in prison and still re-enter society as the productive member

 that many people see when they interact with him. Mr. Hall longs to succeed in life as a free

 man. Society is fortunate that his success will involve making our society a better place.

        E. Family

       Over the last nearly 26 years, Mr. Hall has matured, received educational training, and

developed skill sets to aide him in re-entry even while laboring under the dark cloud of dying in



                                                 13
Case 2:93-cr-00162-RAJ Document 838 Filed 10/22/19 Page 14 of 17 PageID# 808



prison. More than anything, Mr. Hall wants to be reunited with his mother and his eight children

and five grandchildren. Sadly, Mr. Hall has only seen his mother, who is now in her 80’s once

during the entire time of his imprisonment. Mr. Hall’s older brother Peter, who was also a part of

the indictment in the instant case, was murdered. Not only had Mr. Hall’s mother lost a son, but

she has been separated from Mr. Hall for over two decades with her faith being the only assurance

that she will ever see him free again.

        Mr. Hall has missed out on the opportunity to watch his children grow and be physically

 present in their lives, but hopes to be there for his grandchildren who have only known him as a

 prisoner. Despite the circumstances, Mr. Hall and his family have maintained a close

 relationship via letters, phone calls, and occasional visits. In fact, his children attribute their

 success as college graduate professionals to the love and encouragement they have received

 from Mr. Hall.

       His daughter, Jahnique who graduated in May 2019 from Rutgers University with a

 degree in Supply Chain Management, is now 27 and has been separated from her father since

 just 8 months old with her earliest memories of meeting her father behind a glass window.

 Jahnique writes, “I am extremely thankful to have been able to build a relationship with my

 father from prison, but I truly believe it’s time for him to be released. […] My father taught me

 so much from a distance that I have been able to apply into my everyday life.” See Exhibit 11,

 Letter from Daughter, Jahnique Wiggins.

       In addition, Mr. Hall’s dear friend and mother to his children also attributes her

 independence and success as a mother to Mr. Hall’s support and positive outlook, all while

 behind bars. See Exhibit 10, Letter from Friend, Carla Wiggins. Upon his release, Mr. Hall has

 the support of his family to assist in creating a successful and meaningful life for himself.


                                                 14
Case 2:93-cr-00162-RAJ Document 838 Filed 10/22/19 Page 15 of 17 PageID# 809



        E. Life without parole is harshest imaginable punishment permitted by law in

 America, short of death

        Mr. Hall has already served nearly three decades, including all of his 30s, 40s, and half

 of his 50s. He is the last defendant on the case still in prison and submits that his case is one of

 the cases warranting a downward departure sentence below the low-end of his current guideline

 range. Requiring him to serve any more time in prison is unnecessary to achieve individual or

 general deterrence. Instead, the very fact that Mr. Hall was sentenced to life in the first place

 and has already spent more than 25 years – nearly half of his entire life – behind bars for drug

 crimes provides a stark warning for any person contemplating similar conduct. Mr. Hall, if

 released, will be a living testament to the benefits of a law-abiding life of service to humanity.

        The profound effect this conviction has had on Mr. Hall will ensure that he carries the

 weight of this conviction forever. Life without parole is the second most severe penalty

 permitted by law in America. Mr. Hall is serving the same time in prison as the Unabomber with

 stark differences in crimes. There is an enormous difference between a lengthy sentence and

 waking up daily set to die in prison. The reality of living and carrying the unique and heavy

 burden of life without parole sentence daily for 25 years (~9,125 days) cannot and should not be

 ignored.

       For 26 years, Mr. Hall has purposefully engaged in educational activities, vocational skills

training, and re-entry courses, which is highly indicative of post-release success. He accepts full

responsibility for his actions and only wishes to have the opportunity to seek gainful employment,

be reunited with his family, become a productive citizen to support himself, and most importantly,

be a role model of change for his community.

        In light of these factors and the goals of Section 3553(a), a below-guideline sentence is

 appropriate. To require Mr. Hall to spend another day in prison is significantly “greater than
                                                 15
Case 2:93-cr-00162-RAJ Document 838 Filed 10/22/19 Page 16 of 17 PageID# 810



necessary.” A sentence of 350 months would allow Mr. Hall to seek immediate release and

prepare to reunite with his family and re-enter society as a successful and productive citizen.

                                       CONCLUSION

      Twenty-five years in federal prison is a very, very long time. Mr. Hall availed himself of

BOP’s programs long before this opportunity to not spend the rest of his life in prison presented

itself through a change in law. Upon his release, Mr. Hall will return to family, friends, and a

community who will embrace and care for him. For the past nearly three decades, Mr. Hall has

severely suffered for his crime. He should be allowed the immediate opportunity to move beyond

his mistakes and prove he can be a benefit to society. There is nothing to be gained by anyone

to have Mr. Hall spend one more day behind prison walls. For this particular defendant, on these

particular facts, in this particular case, any prison sentence over 350 months would not further

the 3553(a) goals.

       WHEREFORE, for these reasons, Mr. Hall respectfully asks the Court to reduce his

sentence on count 3 of the indictment to 350 months (time served).

                                                    Respectfully submitted,

                                     By:     /s/ Adam M. Carroll
                                             Adam M. Carroll, Esquire
                                             VSB#68017
                                             WOLCOTT RIVERS GATES
                                             200 Bendix Road, Suite 300
                                             Virginia Beach, Virginia 23452
                                             Telephone: 757-497-6633
                                             Facsimile: 757-687-3655
                                             E-mail: acarroll@wolriv.com
                                             Local Counsel for Wainsworth Marcellus Hall




                                               16
Case 2:93-cr-00162-RAJ Document 838 Filed 10/22/19 Page 17 of 17 PageID# 811



                                                Brittany K. Barnett, Esquire (pro hac vice pending)
                                                Buried Alive Project
                                                3131 McKinney Avenue, Suite 600
                                                Dallas, Texas 75204
                                                Telephone: (214) 919 - 4421
                                                Facsimile: (214) 919 - 5915
                                                E-mail: brittany@buriedaliveproject.org
                                                Counsel for Wainsworth Marcellus Hall



                                CERTIFICATE OF CONFERENCE

          I hereby certify that on the 22nd day of October 2019, I electronically filed the foregoing with
the Clerk of the Court using the CM/ECF system which will send a notification of such filing (NEF)
to all counsel of record including the following:


Melissa E. O’Boyle
Randy C. Stoker
Asst. United States Attorney
101 W. Main Street, Suite 8000
Norfolk, Virginia 23510
melissa.oboyle@usdoj.gov
randy.stoker@usdoj.gov


                                                /s/ Adam M. Carroll
                                                Adam M. Carroll, Esquire
                                                VSB#68017
                                                WOLCOTT RIVERS GATES
                                                200 Bendix Road, Suite 300
                                                Virginia Beach, Virginia 23452
                                                Telephone: 757-497-6633
                                                Facsimile: 757-687-3655
                                                E-mail: acarroll@wolriv.com
                                                Local Counsel for Wainsworth Marcellus Hall




                                                   17
